Citation Nr: 1242515	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  05-32 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a neck disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A.G. Alderman, Counsel


INTRODUCTION

The Veteran had active military service from October 1989 to September 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama that granted service connection for a left foot and left toe disability and denied service connection for a neck disability, among other issues.  The Veteran appealed the initial ratings assigned for the left foot and toe disabilities and appealed the denial of service connection for a neck disability.  The Board remanded all of the issues in March 2009 for additional development, which was completed.

In December 2010, the Board adjudicated the increased rating claims and remanded the service connection claim for a neck disability for additional development, which has been completed.  

In that decision, the Board also found that the issue of entitlement to a total disability rating based on individual unemployability (TDIU) had been raised during the course of the claims on appeal for higher ratings.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the Board remanded the matter to the RO for initial development and adjudication.  

In March 2012, the RO denied entitlement to TDIU; the Veteran has not appealed that decision.  Therefore, the issue of entitlement to TDIU is not before the Board.

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to insure a total review of the evidence.


FINDING OF FACT

The Veteran's neck disability did not have onset during or within one year of separation from service and is not otherwise related to service.




CONCLUSION OF LAW

The criteria for service connection for a neck disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002 & Supp. 2012); 38 C.F.R.   §§ 3.159, 3.303 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran seeks service connection for a neck, or cervical spine disability.  STRs do not show treatment or diagnosis of a chronic neck disability during service.  He complained of shoulder pain that was exacerbated when turning his neck, a result of a weight-lifting injury.  The diagnosis was supraspinatus trigger.  An STR dated February 1997 shows that the Veteran reported being in a motor vehicle accident (MVA) four years prior.  He sought treatment for his low back.  He did not indicate symptoms of the neck.  The report of medical history completed at separation from service does not indicate a neck disability or past symptomatology or injury.  The separation examination shows no abnormalities of the spine or musculoskeletal system.

As noted above, the Veteran had active military service from October 1989 to September 1997.  The Veteran had a VA examination in October 2004 during which he reported being involved in a MVA in 1995 (during service).  He said his pain was localized to the lumbar spine.  The Veteran did not discuss his alleged neck pain or injury during the examination.  

More importantly, while reporting the MVA history, he did not report a neck injury, which the Board finds highly important since he alleges that the lumbar and cervical spine injuries both resulted from same accident.  In effect, he providing, at this point, highly probative factual evidence against this own claim at this time. 

A July 2003 document from the U.S. Department of Labor indicates left sided back pain.  Complaints of the neck were not noted.  August 2003 private treatment records from PECA, a chiropractic provider, show complaints and treatment of back pain.  The cervical spine was not mentioned.

During an October 2004 VA examination for the spine, the Veteran reported involvement in an MVA in 1995.  He said the accident caused low back pain and that the pain had always been localized to the low back.  He did not, again, mention suffering a neck injury or neck pain at the time of the accident, during service or subsequent to service when summarizing his medical history to the examiner.

In his March 2005 notice of disagreement, he indicated that the neck injury happened during the in-service MVA that injured his low back.  In his substantive appeal, VA Form 9, dated September 2005, he said his neck was painful and that pain radiated down his left shoulder and caused severe tension headaches.  He reported severe, constant pain that interferes with his sleep.

Private treatment records from his chiropractor, dated June 2007, show reports of neck pain and a diagnosis of cervical strain.  The records do not note the history or onset of the pain.  November 2007 records from his physical therapist at A.O.S.S.M.A. indicate that the Veteran was involved in a MVA in April 2007 and that he complained of, and was receiving treatment for, resulting bilateral shoulder and neck pain.  Surgical records indicate that he had a cervical discectomy in June 2008.  Further, a July 2009 VA outpatient treatment record indicates that the Veteran was involved in a MVA in April 2007.

The Veteran had a VA examination in June 2009.  The examiner reviewed the claims file.  The Veteran reported injuring his neck in a 1995 MVA and said he was out of work for six weeks as a result.  A discectomy of the cervical spine was performed in 2008 but he continues to have pain despite the surgery.  After performing the physical examination, the examiner rendered a diagnosis of chronic cervical strain.  The examiner stated that it is at least as likely as not that the cervical spine condition is related to service.  The opinion was based upon the Veteran's reported history of a neck injury sustained in the 1995 MVA and the lack of any other history of neck disorder.  At the time of the examination, private treatment records from the Veteran's chiropractor and physical therapist were not available for review; therefore, the Board remanded this matter for an addendum opinion based on the totality of the available evidence.

In March 2011, a VA examiner reviewed the claims file, including private treatment records, and the June 2009 examination report, and provided an addendum opinion addressing the etiology of the neck disability.  Based on the review of the previous examination report and claims file, she opined that it is less likely as not that the Veteran's cervical spine disability is related to service.  She found that the Veteran had been diagnosed with post concussive syndrome after a motor vehicle collision 1995 but that his cervical spine complaints were not reported until a significant later date.  She noted the second MVA in 2007 after which he complained of neck pain and his cervical spine discectomy in 2008.

The Board has also reviewed records from the Social Security Administration (SSA), which include copies of treatment records from his April 2007 MVA.  SSA records include an examination report conducted in February 2010 for SSA evaluation purposes.  Dr. R.V., M.D., performed the examination and his report indicates that the Veteran reported injuring his neck during the April 2007 MVA.  The Veteran did not relate the neck injury to service.

As noted above, the Veteran had active military service from October 1989 to September 1997.  The April 2007 MVA is not related to service.

In light of the above evidence, the Board finds that the preponderance of the evidence is against the claim for service connection for a neck disability.  STRs fail to show complaints or injury during service and treatment records fail to show complaint or treatment within one year after separation from service.  The first indication of a possible neck injury was in the Veteran's claim for service connection which was filed in October 2003, more than six years after separation from service.  The first medical evidence of a disability is dated April 2007, almost ten years after separation from service.  Consequently, the Board finds that the evidence does not support a finding of service connection based on continuity of symptomatology, outweighing the Veteran's lay statements. 

Service connection is not warranted on a direct basis because the competent and credible evidence fails to show a relationship between the current disability and service.  First, STRs are silent for complaint or treatment of the neck.  Second, treatment records dated subsequent to service fail to show a nexus between the disability and service.  While the June 2009 VA examiner found that the condition was at least as likely as not related to service, the VA examiner did not have access to private treatment records showing the 2007 MVA and intervening causes of the neck pain.  After review of all of the evidence, a VA examiner found it less likely as not that the cervical spine disability is related to service.

Third, and weighing heavily against the claim, are the Veteran's inconsistent statements.  While he has reported to VA that his neck pain had onset during service, treatment records fail to show complaint or treatment of the neck until after the MVA in 2007.  He did not report neck pain to providers during the course of treatment for other musculoskeletal disabilities, including low back, and he did not report the onset of pain as during service when seeking treatment with private medical providers.  

More importantly, he told the SSA physician the his neck pain had onset due to the April 2007 MVA.  He did not tell the SSA, his chiropractors, or his physical therapists that the neck injury had onset during service.  Therefore, the Board finds that the Veteran's statements contradict his argument to VA as to the onset and etiology of his disability and as such, his statements are not credible.

In summary, the Board finds that the preponderance of the evidence is against the claim for service connection for a neck disability.  As such, the benefit of the doubt rule is not for application.  The appeal is denied.

The Duty to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A.          § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

Here, the duty to notify was satisfied by way of a letter sent to the Veteran in October 2003 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letter informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, records from the SSA, and private treatment records.  The Veteran submitted private treatment records and was afforded VA medical examinations as discussed herein.  

Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).



ORDER

Service connection for a neck disability is denied.


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


